Title: Unidentified Correspondent to James Monroe, 8 May 1813 (Abstract)
From: 
To: Monroe, James


8 May 1813, Baltimore. “I am gratifyed with receipt of yours of the 7th Inst and to find that my letter has been recd by you in the spirit in which it was written. I cannot but again repeat to you that you have too much confidence in our security we are yet very insecure altho the destruction of Havre de Grace has had a good effect here—our City Corportation has authorised Genl Smith to under take any thing that he may deem necessary for the defence of the place the Banks have engaged to loan the money to the City on the terms mentioned in my last the sum they will probably loan will be equal to $500,000 notwithstanding all this the Genl Govt should not relax in their exertions to save us and I cannot but think your safety depends much on ours the Enemy are aware of your exposed situation and have told some of the prisoners that it was their intention to visit you when Congress are in session. You must not rely too much on the militia wherever they have been tryed they have not perform’d well we have so much to fight for in this City that I hope we shall not disgrace ourselves still there are some who have their fears. The recruits from the Country (I mean the drafted militia) are astonishingly awkward it must take sometime for them to make passable soldiers much more confidence will be placed in our city militia. I would still strongly urge an increase of our force at least 4000 to 6000 men should be under arms constantly we shall be attacked at night in all probabil[i]ty when the attack is made.
“Perhaps it will not be uninteresting to you to be made acquainted more particularly of the proceedings of the Corporation—20,000$ was originally put at the disposal of a committee of 5 men which has been expended yesterday the citizens were called upon by the mayor to elect 5 men from each ward of the city to meet in committee and to devise the ways and means for defending the city they have just had their sitting and I understand they have added to the original committee 10 more making in all 15 at whose disposal the sum of 500,000 $ which the Banks Loan is to be put they are to use in any way Genl Smith may think necessary in conjunction with the committee for the reimbursment of this money this committee will apply to the Genl Government for that portion which properly appertains to them and to the state Govt for that portion which properly belongs to them to pay and for any balance the city will apply to the Legislature of this state for permission to Levy it upon the city by a Tax on all property. […] understand passed the committee unanimously requesting the committee to ask of the Genl Govt. 2000 men to be obtained from the State of Phila from the quota of militia of that state which is to be furnished to the Genl Govt it is believed here that the adjoining counties of Pennsylvania would chearfully volunteer to defend this place indeed it is more important to many of them that this place should be preserved than their own capitol I hope the Genl Govt may approve of this plan.
“An express has just arrived (8 oclock) from North Point the Fleet (with the exception of one Frigate & one schooner) are underway moving down the Bay their Barges are all maned they are probably going to destroy annapolis or it may be a feint an additional force is order to the Fort in consequence you cannot be too well prepaired at Washington they will pounce upon you ere you are aware of it I have trespassed upon your patience too long.”
